       Case 2:20-cv-01209-KRS-GJF Document 5 Filed 11/25/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

MICHAEL HALL and JAMES HALL,

       Plaintiffs,

v.                                                         Case No.: 2:20-cv-1209 KRS/GJF

HEALTHCOMPARE INSURANCE SERVICES, Inc.,
and JANE DOES 1-5,

       Defendants.

                                     AGREED ORDER

       The Court, upon consideration of Defendant HealthCompare Insurance Services, Inc.’s

Unopposed Motion for Extension of Time to Respond to Complaint (the “Motion”) (Dkt. 4),

hereby finds:

       The Motion is well-taken. Plaintiffs do not oppose the Motion and Defendant, by asking

for additional time to investigate the allegations of the Complaint, has demonstrated good cause

for the extension, and accordingly, IT IS HEREBY ORDERED that Defendant HealthCompare

Insurance Services, Inc.’s Unopposed Motion for Extension of Time to Respond to Complaint is

granted. Defendant’s deadline to respond to the Complaint is now December 11, 2020.

       IT IS SO ORDERED.



                                            ___________________________________
                                            KEVIN R. SWEAZEA
                                            UNITED STATES MAGISTRATE JUDGE


Approval 11/24/2020                                /s/ Stephen M. Williams
Sid Childress                                      Stephen M. Williams
Counsel for Plaintiffs Michael and James           Counsel for Defendant HealthCompare
Hall                                               Insurance Services, Inc.
